In a matrimonial action, defendant wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Kings County, dated November 20, 1978, as awarded her alimony of $50 per week, child support of $50 per week and counsel fees of $750. Judgment modified, on the facts, by increasing the amount of child support from $50 per week to $100 *600per week. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The award of child support was inadequate to the extent indicated herein. Gulotta, J. P., Cohalan, Martuscello and Gibbons, JJ., concur.